Citation Nr: 1218624	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  05 05-026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a colon disability.

2.  Entitlement to service connection for an intestinal disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Lincoln, Nebraska.

The Veteran testified at a June 2006 Board hearing.  The Veteran was notified in December 2006, however, that a transcript of the proceeding was not able to be produced, and he was offered an opportunity for another Board hearing, which he declined in writing in January 2007.  See 38 C.F.R. § 20.717 (2011).

By way of background, a March 2007 Board decision denied the Veteran's claims on the merits.  Subsequently, in March 2008, the Veteran's attorney and VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate that portion of the Board's decision that denied the Veteran's claims and to remand these matters to the Board.  An April 2008 Court order granted the motion, thereby vacating the Board's decision on the claims and remanding these matters to the Board for further review.  Based on the joint motion for remand and Court order, a June 2008 Board decision remanded the Veteran's claims for further development.  Subsequently, in February 2011, the Board again remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters were returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2012, before the Board promulgated a decision, the Board received a letter from the Veteran's representative in which he expressed the Veteran's desire to withdraw from appellate review his claim for service connection for a colon disability.

2.  In May 2012, before the Board promulgated a decision, the Board received a letter from the Veteran's representative in which he expressed the Veteran's desire to withdraw from appellate review his claim for service connection for an intestinal disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of a claim for service connection for a colon disability by the Veteran have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

1.  The criteria for withdrawal of an appeal of a claim for service connection for an intestinal disability by the Veteran have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

In May 2012, before the Board promulgated a decision in this matter, the Veteran's representative submitted a written request to withdraw from appellate consideration, with the Veteran's express consent and permission, the Veteran's claims for service connection for a colon disability and an intestinal disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims for service connection for a colon disability and an intestinal disability, and they are dismissed.


ORDER

The appeal of the claim for service connection for a colon disability is dismissed.

The appeal of the claim for service connection for an intestinal disability is dismissed.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


